QLO _ @§§Z `QS;

Daniel L. Silva #563183
Wayne Scott Unit

6999 Retrieve Rd.
ghgleton, Texas 77515

@EGEEBV© UN

September 22,. 2015 @@UT©F©E!M¥NALA@PE?ALS
SEP 28 2015

The Court of Criminal Appeals _ Ab@lA@@Sfa C€@FB(

District Clerh; Able Acosta
Supreme Court Bldg

201 W. 14th Rm 106

Austin, Texas7870l-l445

RE: EX PARTE DANIEL LOPEZ SILVA, WRIT NO. 1990-CR-3489-WE.

Dear Mr. Acosta; . v

Please find enclosed my objections to the Trial Court's Order. Please
file theseiobjections in the above numbered cause, and present them to your
court for their ruling at their earliest convenienve. I want to thank you for
your time and professional assistanerin advance.

Respectfully requested,

 

NO. 1990-CR-3489-WE
EX PARTE § 'I‘I-[E`. COURT
§ OF CRIMINAL APPEALS
DANILE LOPEZ SILVA v . d § AUSTIN, TEXAS 78711
APPLI¢ANTS OB]E}(Z’FIONS THE THE TRIAL COURT'S ORDER
'IO THE HONORABLE. JUSTICES OF SAID COUR'l‘: n v

COMES NOW, DANIEL lDPEZ SILVA/.Applicant herein and in support of this

motion will.show this Honorable Court the following:
I .

The 187th District Court of Bexar County, Texas issued an order in
which he correctly identified the two issues and legal theories Applicant is
presenting in his writ.

l). That the Texas Board of Pardons and Parole (BPP) violated his 14th
amendment right by changing and altering the sentence without jurisdiction or
authority. Specifically, Applicant alleges that he was sencenced to 25 years and
the sentence was fully discharged day of day on April 3, 20155 The BPP changed
and altered Applicant's maximum discharged date to March 31, 2019.

2). That the BPP are falsely imprisoning Applicant in violation of the 14th
Amendment by keeping him anrisioned past his maximum discharged date imposed
by the trial court.‘

Next the trial court's order correctly stated that the decision on these .
issues are purely a question of law¢ Furthermore, the trial court correctly
'identified the controlling Supreme Court decision. Therefore, the trial court's
order is simply a matter of the trial.court mis-applying the law to the facts
and relying upon a statue that is unconstitutional as applied to Applicant“s
facts. Which illegally denies Applicant the ndnimum protection as_decided by the

U.S. Supreme Court.

II.
The U.S.Supreme Court correctly decided in Hill v. United States ex
rel. Wampler;:298 U.S. 460, 56 S. Ct. 760, 80 L. Ed. 2d 1283 (1936) that an
employee of the executive.branch_can not change the judgment of the trial court
and that if they do the change is VOID. TeXas Courts have agreed that they are
bound by Supreme Court decisions. Also that they represent the minimum'
protection States-must afford there citizens; Highwarden v. State, 846 S.W.2d
479,4881.(Tex;App.-Houston [l4th Dist.] 1993) The_order relies uponv
TEX.GOV.CODE §508.283(b) as providing the EXECTIVE BRANCH the authority to
change and alter thisjudicial judgment thereby denying Applicant the minimum
protection afforded by the U.S. Supreme.Court. Therefore, this statue is
unconstitutional as applied to Applicant's facts; John K. Harrison Holdings, llC
v. Strauss, 221 S.W.3d 785,788 (Tex¢App.-Beaumont 2007)»

The federal court have conclusively:ruled that a state court decision that
decided that an employee of the executive branch had the authority to change and
' alter a judicial judgment is in conflict with the decision of the U.S. Supreme
Court. Early v. Murry; 451 F.3d 7l,74-75 (2nd Cir. 2006):

"Seventy-years-ago.the Supreme €ourt established that the sentence
imposed by the sentencing judge is controlling; it is this sentence that»
constitutes the court's judgment' and authorizes the costody of a
defendant. Hill v. United States ex rel.~Wampler;, 289 U.S. »460, 56
S. Ct. 760, BG.LZZd 1283 (1936)...'The only sentence known to the law is'
the sentence or judgment entered upon the records of the court...Until
corrected in a direct'proceeding it says what it was meant to say, and
this is an irrebuttable presumption;'..;The only sentence cognizable is
the one imposed by the judge. Any alteration to that sentence, unless
made by the judge in a subsequent.proceeding is of no effect.'{a]s in
Wampler, an erroneous order of commitment prepared by the clerk of court
with the court's knowledge cannot alter the sentence imposed by the j
court, then plainly a later addition to the sentence by an employee 0§
the executive branch cannot do it. ONLY.THE JUDGMENT OF THE COURT as y
expressed through the sentence imposed by'a judge, has the power to
constrain a person's liberty."

The Supreme Court unambiguously ruled that the change and alteration by the

BPP is void and because Applicant has already fully discharged the sentence

imposed by the trial court he is now illegally conined. Id. at 74-75. Because
the trial court's order is in conflict with the minimum protection provided by
the U.S. Supreme €ourt the order should be overruled and Applicant's writ should
be granted. Then this Honorable Court should issued an order that Applicant be

immediately be released.

  

Respectfully submitted, Y

 

Wayne Scott Uni
6999 Retrieve Rd.
Angleton, Texas 77515

CERTIFICATE'OF SERVICE
I, Hereby certify a-copy of these objections has been sent to all parties
addressed to: Court of Criminal Appeals, Austin, Texas 78711; Nicholas "Nico"
La Hood, Criminal District Attorney, €adenaeReeves Justice_€enter, Bexar County,
Texas 78205; Donna Kay McKinney, Bexar County District Clerk; 101 W. Nueva,
Suite 217, San Antonio,.Texas 78205. By placing a true and correct copy in the-

U.S.Mail postage prepaid on this 22nd day of`September, 2015.